Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown (US Publication 2015/0304187 A1).
Regarding claim 1, Brown discloses a gateway device (smart router 105, see Fig. 1) for client access of a network device (base station 116, see Fig. 1) in a wireless network (a wireless network that comprises 103, 116 and 117, see Fig. 1), the wireless network configured to communicatively interconnect the gateway device and one or more client devices (computerized appliances 118, see Fig. 3) to the Internet (Internet Service Provider 113, see Fig. 1), the gateway device (smart router 105, see Fig. 1) comprising: 
a memory having instructions stored thereon (non-transitory medium, see paragraph 0033); and 
a processor configured to execute the instructions on the memory (microprocessor to executes instructions from non-transitory medium, see paragraph 0033) to cause the gateway device to: 
allocate periodically available data transfer amounts for each of the one or more client devices using a connection to the Internet via the one or more client devices (periodically the system determines the real bandwidth available on the primary path and apportions the bandwidth among the active devices, see paragraphs 0072-0073, steps 501-502, 506, Fig. 5); 
separately monitor data transfer amounts used by each of the one or more client devices over the connection associated with each of the one or more client devices (bandwidth resource manager monitors available bandwidth, tracks uses on the network, and applies the priorities set and the rules established to allocate and throttle bandwidth for different devices and users, see paragraph 0071); and 
in a case in which the gateway device has determined that one of the client devices has used all of the allocated data transfer amounts, throttle the connection associated with the one of the client device (monitors available bandwidth and throttle bandwidth accordingly at need, see paragraphs 0007, 0071; the bandwidth manager of the smart router throttles bandwidth for devices on the network; packet transmission and reception may both be throttled and controlled, see paragraphs 0074-0075).

Regarding claim 2, Brown discloses the gateway device according to claim 1, wherein the processor configured to further execute the instructions on the memory to cause the gateway device to: 
receive commands from an administrator (receives alerts from a central server, see paragraph 0052) to re-allocate a specified amount of available data transfer amounts currently available to a first client device to a second client device; and re-allocate the specified amount of available data transfer amounts currently available to a first client device to a second client device (receiving a bandwidth scarcity alerts that will trigger the bandwidth resource manager to initiate shutdown for system A and leaving available bandwidth to consumer B, see paragraphs 0042-0044). 

Regarding claim 3, Brown discloses the gateway device according to claim 1, wherein the processor configured to further execute the instructions on the memory to cause the gateway device to:
detect a guest device joining a wireless network supported by gateway device (the internet gaming system A will be joining after 5:00 PM, see paragraph 0044);
re-allocate the specified amount of available data transfer amounts currently available to a first client device to the guest device (after the time window associated with an alert has passed bandwidth resource manager may reset bandwidth consumer A back to its pre-alert priority state, see paragraph 0045); and
continue to separately monitor data transfer amounts used by each of the one or more client devices over the connection associated with each of the one or more client devices (bandwidth resource manager monitors available bandwidth, tracks uses on the network, and applies the priorities set and the rules established to allocate and throttle bandwidth for different devices and users, see paragraph 0071).

Regarding claim 4, Brown discloses the gateway device according to claim 3, wherein the processor configured to further execute the instructions on the memory to cause the gateway device to:
detect the guest device leaving the wireless network supported by gateway device (internet gaming system A will be shut down at 12:00 PM and the bandwidth resource manager will initiate a bandwidth shutdown for internet gaming system A, see paragraph 0044); and
re-allocate any remaining amount of available data transfer amounts currently available to the guest device back to its original client device (leaving available bandwidth to consumer B while the system A bandwidth is shutdown, see paragraph 0044).

Regarding claim 5, Brown discloses the gateway device according to claim 2, wherein the processor configured to further execute the instructions on the memory to cause the gateway device to:
detect a third client device accessing a website accessed using a prestored URL address (tracking and recording URLs for internet destinations asserted and used by devices registered on the smart premise network, see paragraph 0106); and
re-allocate the specified amount of available data transfer amounts currently available to a fourth client device to the third device (the recorded URL information will be used to automatically update priorities and rules for bandwidth sharing through the smart router, see paragraph 0106; see paragraph 0107; receiving a bandwidth scarcity alerts that will trigger the bandwidth resource manager to initiate shutdown for system A and leaving available bandwidth to consumer B, see paragraphs 0042-0044).

Regarding claim 6, the gateway device according to claim 3, wherein the processor configured to further execute the instructions on the memory to cause the gateway device to: 
in a case in which the gateway device has determined that the second client device has used all of the re-allocated data transfer amounts, throttle the connection associated with the one of the client device (the smart router might receive a scarcity alert and down regulate the maximum bandwidth speed supported in order to allow the channel to be narrowed to accept a smaller amount of bandwidth, see paragraphs 0052, 0054-0055).

Regarding claim 7, Brown discloses the gateway device according to claim 3, wherein throttling one of the client devices comprises fully blocking data transfers to and from the Internet to prevent further consumption of bandwidth data (denying access to (switch off) bandwidth to selected devices and thus reserving the available bandwidth for other devices, see paragraphs 0053, 0071).

Regarding claim 8, Brown discloses the gateway device according to claim 3, wherein throttling one of the client devices comprises reducing the uplink and downlink data transfer speeds to a low level in order to keep the connection operational while consuming a negligible amount of bandwidth data (packet transmission and reception may both be throttled and controlled, see paragraphs 0074-0075; the smart router might receive a scarcity alert and down regulate the maximum bandwidth speed supported in order to allow the channel to be narrowed to accept a smaller amount of bandwidth, see paragraphs 0052, 0054-0055).

Regarding claim 9, Brown discloses a method for operation of a network device in a wireless network, the wireless network configured to communicatively interconnect a gateway device (smart router 105, see Fig. 1) including a network controller and one or more client devices (see Fig. 3), the method comprising: 
allocating periodically available data transfer amounts for each of the one or more client devices using a connection to the Internet via the one or more client devices (periodically the system determines the real bandwidth available on the primary path and apportions the bandwidth among the active devices, see paragraphs 0072-0073, steps 501-502, 506, Fig. 5); 
separately monitoring data transfer amounts used by each of the one or more client devices over the connection associated with each of the one or more client devices (bandwidth resource manager monitors available bandwidth, tracks uses on the network, and applies the priorities set and the rules established to allocate and throttle bandwidth for different devices and users, see paragraph 0071); and 
in a case in which the gateway device has determined that one of the client devices has used all of the allocated data transfer amounts, throttling the connection associated with the one of the client device (monitors available bandwidth and throttle bandwidth accordingly at need, see paragraphs 0007, 0071; the bandwidth manager of the smart router throttles bandwidth for devices on the network; packet transmission and reception may both be throttled and controlled, see paragraphs 0074-0075).

Regarding claim 10, Brown discloses the method according to claim 9, wherein the method further comprises: 
receiving commands from an administrator (receives alerts from a central server, see paragraph 0052) to re-allocate a specified amount of available data transfer amounts currently available to a first client device to a second client device; and re-allocating the specified amount of available data transfer amounts currently available to a first client device to a second client device (receiving a bandwidth scarcity alerts that will trigger the bandwidth resource manager to initiate shutdown for system A and leaving available bandwidth to consumer B, see paragraphs 0042-0044).

Regarding claim 11, Brown discloses the method according to claim 9, wherein the method further comprises: 
detecting a guest device joining a wireless network supported by gateway device (the internet gaming system A will be joining after 5:00 PM, see paragraph 0044);
re-allocating the specified amount of available data transfer amounts currently available to a first client device to the guest device (after the time window associated with an alert has passed bandwidth resource manager may reset bandwidth consumer A back to its pre-alert priority state, see paragraph 0045); and
continuing to separately monitor data transfer amounts used by each of the one or more client devices over the connection associated with each of the one or more client devices (bandwidth resource manager monitors available bandwidth, tracks uses on the network, and applies the priorities set and the rules established to allocate and throttle bandwidth for different devices and users, see paragraph 0071).
Regarding claim 12, Brown discloses the method according to claim 11, wherein the processor configured to further execute the instructions on the memory to cause the gateway device to: 
detecting the guest device leaving the wireless network supported by gateway device (internet gaming system A will be shut down at 12:00 PM and the bandwidth resource manager will initiate a bandwidth shutdown for internet gaming system A, see paragraph 0044); and
re-allocating any remaining amount of available data transfer amounts currently available to the guest device back to its original client device (leaving available bandwidth to consumer B while the system A bandwidth is shutdown, see paragraph 0044).

Regarding claim 13, Brown discloses the method according to claim 10, wherein the method further comprises: 
detecting a third client device accessing a website accessed using a prestored URL address (tracking and recording URLs for internet destinations asserted and used by devices registered on the smart premise network, see paragraph 0106); and
re-allocating the specified amount of available data transfer amounts currently available to a fourth client device to the third device (the recorded URL information will be used to automatically update priorities and rules for bandwidth sharing through the smart router, see paragraph 0106; see paragraph 0107; receiving a bandwidth scarcity alerts that will trigger the bandwidth resource manager to initiate shutdown for system A and leaving available bandwidth to consumer B, see paragraphs 0042-0044).

Regarding claim 14, Brown discloses the method according to claim 11, wherein the method further comprises: 
in a case in which the gateway device has determined that the second client devices has used all of the re-allocated data transfer amounts, throttling the connection associated with the one of the client device (the smart router might receive a scarcity alert and down regulate the maximum bandwidth speed supported in order to allow the channel to be narrowed to accept a smaller amount of bandwidth, see paragraphs 0052, 0054-0055).

Regarding claim 15, Brown discloses a non-transitory computer-readable recording medium in a gateway device (smart router 105, see Fig. 1) for operation of a network device in a wireless network, the wireless network configured to communicatively interconnect the gateway device and one or more client devices (see Fig. 3), the non-transitory computer-readable recording medium storing one or more programs which, when executed by a network controller of the gateway device (microprocessor to executes instructions from non-transitory medium, see paragraph 0033), performs steps comprising: 
allocate periodically available data transfer amounts for each of the one or more client devices using a connection to the Internet via the one or more client devices (periodically the system determines the real bandwidth available on the primary path and apportions the bandwidth among the active devices, see paragraphs 0072-0073, steps 501-502, 506, Fig. 5); 
separately monitor data transfer amounts used by each of the one or more client devices over the connection associated with each of the one or more client devices (bandwidth resource manager monitors available bandwidth, tracks uses on the network, and applies the priorities set and the rules established to allocate and throttle bandwidth for different devices and users, see paragraph 0071); and 
in a case in which the gateway device has determined that one of the client devices has used all of the allocated data transfer amounts, throttle the connection associated with the one of the client device (monitors available bandwidth and throttle bandwidth accordingly at need, see paragraphs 0007, 0071; the bandwidth manager of the smart router throttles bandwidth for devices on the network; packet transmission and reception may both be throttled and controlled, see paragraphs 0074-0075).

Regarding claim 16, Brown discloses the non-transitory computer-readable recording medium according to claim 15, wherein the processor configured to further execute the instructions on the memory to cause the gateway device to:
receive commands from an administrator (receives alerts from a central server, see paragraph 0052) to re-allocate a specified amount of available data transfer amounts currently available to a first client device to a second client device; and re-allocate the specified amount of available data transfer amounts currently available to a first client device to a second client device (receiving a bandwidth scarcity alerts that will trigger the bandwidth resource manager to initiate shutdown for system A and leaving available bandwidth to consumer B, see paragraphs 0042-0044).

Regarding claim 17, Brown discloses the non-transitory computer-readable recording medium according to claim 15, wherein the processor configured to further execute the instructions on the memory to cause the gateway device to:
detect a guest device joining a wireless network supported by gateway device (the internet gaming system A will be joining after 5:00 PM, see paragraph 0044);
re-allocate the specified amount of available data transfer amounts currently available to a first client device to the guest device (after the time window associated with an alert has passed bandwidth resource manager may reset bandwidth consumer A back to its pre-alert priority state, see paragraph 0045); and
continue to separately monitor data transfer amounts used by each of the one or more client devices over the connection associated with each of the one or more client devices (bandwidth resource manager monitors available bandwidth, tracks uses on the network, and applies the priorities set and the rules established to allocate and throttle bandwidth for different devices and users, see paragraph 0071).

Regarding claim 18, Brown discloses the non-transitory computer-readable recording medium according to claim 17, wherein the processor configured to further execute the instructions on the memory to cause the gateway device to:
detect the guest device leaving the wireless network supported by gateway device (internet gaming system A will be shut down at 12:00 PM and the bandwidth resource manager will initiate a bandwidth shutdown for internet gaming system A, see paragraph 0044); and
re-allocate any remaining amount of available data transfer amounts currently available to the guest device back to its original client device (leaving available bandwidth to consumer B while the system A bandwidth is shutdown, see paragraph 0044).

Regarding claim 19, Brown discloses the non-transitory computer-readable recording medium according to claim 16, wherein the processor configured to further execute the instructions on the memory to cause the gateway device to:
detect a third client device accessing a website accessed using a prestored URL address (tracking and recording URLS for internet destinations asserted and used by devices registered on the smart premise network, see paragraph 0106); and
re-allocate the specified amount of available data transfer amounts currently available to a fourth client device to the third device (the recorded URL information will be used to automatically update priorities and rules for bandwidth sharing through the smart router, see paragraph 0106; see paragraph 0107; receiving a bandwidth scarcity alerts that will trigger the bandwidth resource manager to initiate shutdown for system A and leaving available bandwidth to consumer B, see paragraphs 0042-0044).

Regarding claim 20, Brown discloses the non-transitory computer-readable recording medium according to claim 17, wherein the processor configured to further execute the instructions on the memory to cause the gateway device to:
in a case in which the gateway device has determined that the second client devices has used all of the re-allocated data transfer amounts, throttle the connection associated with the one of the client device (the smart router might receive a scarcity alert and down regulate the maximum bandwidth speed supported in order to allow the channel to be narrowed to accept a smaller amount of bandwidth, see paragraphs 0052, 0054-0055).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471